        Case 17-34469 Document 272 Filed in TXSB on 02/20/19 Page 1 of 2
         Case 17-34469 Docum ent265 Filed in TXSB on 02/15/19 Page 1 of2



                     IN TH E U NITED STATES BAN K RUPTCY CO U RT
                       FO R TH E SO UTH ERN D ISTR ICT O F TEX AS                            ENTERED
                                  H O USTO N DIV ISIO N                                      02/21/2019


 IN RE:
                                                  j
 AD VA NTA G E ENER G Y JO INT                    b               C ase No.17-34469
 VEN TU RE,                                                           Chapter 11
                                                  b
          Debtor                                  b
                                                  b
O R DER APPRO V IN G FIRST APPLICATION OF BRIG G S & VESELK A CO .,A S Tu
PR O VID ER,FO R ALLO W AN CE O F IN TERIM CO M PENSATIO N FO R CO M PLETION
                   O F 2016 AND 2017 CO      Tu R ETURN S

         Thism atterhaving come on forhearing on the FirstA pplication ofBriggs & V eselka Co.,

asTax Provider,forA llowanceoflnterim Com pensation forCom pletionof2016 and 2017 lncome

Tax Returns(the''FirstApplicationb').TheTrustee'scounselmadeanoralmotiontoincreasethefee
forpreparation ofthe20l8 return from $3,000.00 to $4,500.00,and themotion wasapproved.The
Court,having considered the Application and the representations set forth therein,finds that the

Application should be granted and thatthe fees and expenses requested are actual,reasonable and

necessary.

IT IS,THEREFORE

         OR DERED thatthe A pplication filed herein by the Trustee's Tax Preparerrequesting

 $6,000.00 in feesishereby approved asan interim allowanceofcompensation to theTrustee's
 counsel;itisfurther

         O RDERED thatthe Trustee,on behalfofthe Debtor'sestate,is hereby authorized to pay

the sum of$6.000.00 to Trustee'
                              s tax preparer,Briggs & Veselka,Co.,representing the fees
awarded herein,and the Trustee m ay m ake thisdistribution outofthe reserveestablished forthese

fees,
     Case 17-34469 Document 272 Filed in TXSB on 02/20/19 Page 2 of 2
       Case 17-34469 Docum ent265 Filed in TXSB On 02/15/19 Page 2 Of2



       O RD ER ED that advance com pensation for Briggs & V eselka for preparation and

completion ofthe20l8 returnforafeenottoexceed $4,500.00 isherebyapproved,subjectto
the Trustee'sapprovalofsuch fee and the Trustee m ay pay such fee when due,

       O RD ER ED that the am ounts aw arded herein shallconstitute an allowed adm inistrative

claim inthiscaseunderj503andj507oftheBankruptcyCode;itisfurther
       ORDERED thatthisOrderiswithoutprejudicetotheTrustee'staxpreparer'srighttoseek
furthercompensation and reimbursementofexpensesinthiscase,and withoutprejudiceto the
previous interim award ofcompensation'
                                     ,and itisfurther

       O RD ERED thatthis shallconstitute a Gnalallowance ofcom pensation,and Briggs &

veslka doesnotneed to f5le a fsnalfee application.


SIG NED this     1 dayof A             * 2019   .




                                                JeffBohm
                                                U.S.Bankruptcy Judge



APPRO VED :

TrentL.Rosenthal
TrentL.Rosenthal
CounselforChapter 11 Trustee
